DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. [PG. Pub. No.: US 2019/0234896 A1].
With regards to claim 1, Andersson discloses method (method and operation, ABSTRACT) of operating a gas sensor (metal oxide gas sensor, ¶0011), comprising: setting power to a heater in contact with a MOx sensor to provide a temperature that is below a threshold temperature (lower limit, ¶0088); holding the temperature below the threshold temperature (the lower limit is determined by the MOX material, which must sufficiently heated to be “active”. Thus, to cope with potential inaccuracies in the temperatures measured, each lower temperature limit as mentioned herein, ¶0088) for a period of time to reduce ozone concentration (concentrations of ozone, ¶0094) in a gas sample in contact with the MOx sensor (¶0089 & ¶0094); increasing power to the heater to increase the temperature of the MOx sensor to an operating temperature (operation temperature of the sensor, ¶0088); acquiring resistance data from the MOx sensor at the operating temperature (¶0142); and processing the resistance data (data management, ¶0142) to provide a result related the gas sample (¶0085).
With regards to claim 2, Andersson discloses wherein the threshold temperature is between 15C and 50C (temperature limits, ¶0088).
With regards to claim 3, Andersson discloses wherein the period of time is between .1 and 100 sec (fast response times, ¶0012 & timestamps, ¶0094).
With regards to claim 4, Andersson discloses wherein the operating temperature is a single temperature between 100C and 500C and acquiring resistance data includes measuring one or more data points at the single temperature (resistances of different patches of sensing materials at 200C, ¶0115).
With regards to claim 5, Andersson discloses wherein the operating temperature is a range of temperatures between a low temperature and a high temperature and acquiring resistance data includes measuring one or more data points while the operating temperature is in the range (lower temperature limit & upper temperature limit, ¶0088).
With regards to claim 6, Andersson discloses wherein acquiring resistance data includes measuring the one or more data points while the temperature is increasing and while the temperature is decreasing (lower temperature limit & upper temperature limit along with the intermittently heated MOx sensor, ¶0088). 
With regards to claim 7, Andersson discloses wherein the result is one or more of concentration of a volatile organic compound (VOC), concentration of total VOCs (TVOC), concentration of carbon dioxide (eCO2), and indoor air quality (IAQ), (volatile organic compounds (VOCs), carbon monoxide, nitrogen dioxide, methane, ammonia or hydrogen sulphide, ¶0005).
With regards to claim 8, Andersson discloses wherein processing the resistance includes processing the result through a neural network to provide an adjusted result (to communicate data to and from the memory, and to generally control operations pursuant to software instructions. The methods described herein and the OS, are read by one or more of the processing elements, ¶0144-0145).
With regards to claim 9, Andersson discloses further including providing the adjusted result to an external device (118 & 120, external components, Fig. 3B, ¶0087).
With regards to claim 10, Andersson discloses wherein the effect of ozone on the result is reduced (¶0094).
With regards to claims 11-20, the apparatus claims are thereby met by the method claims of Andersson as disclosed in claims 1-10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852